


110 HR 3115 IH: Carbon Monoxide Treated Meat, Poultry,

U.S. House of Representatives
2007-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3115
		IN THE HOUSE OF REPRESENTATIVES
		
			July 19, 2007
			Mr. Stupak (for
			 himself, Mr. Markey, and
			 Ms. DeLauro) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to
		  provide restrictions on the use of carbon monoxide in meat, poultry, and
		  seafood, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Carbon Monoxide Treated Meat, Poultry,
			 and Seafood Safe Handling, Labeling, and Consumer Protection
			 Act.
		2.FindingsCongress finds the following:
			(1)It is well
			 documented in the published literature that consumers rely heavily on color to
			 evaluate the freshness of meat, poultry and seafood products.
			(2)The Secretary of
			 Health and Human Services has accepted the use of carbon monoxide in modified
			 atmosphere packaging for fresh beef and pork to help maintain the
			 characteristic red color of fresh meat.
			(3)The Secretary of
			 Health and Human Services has allowed the use of carbon monoxide under
			 conditions that affect the color of case-ready fresh cuts of poultry and ground
			 poultry.
			(4)The Secretary of
			 Health and Human Services has accepted the use of carbon monoxide for use on
			 raw tuna, before it is frozen, to preserve its taste, aroma, texture, and
			 color.
			(5)Carbon monoxide
			 reacts with myoglobin in fresh meat, poultry, and seafood, to form
			 carboxymyoglobin that simulates the color that consumers associate with
			 freshness and safety in fresh meat, poultry and seafood.
			(6)The color imparted
			 by carbon monoxide persists in meat, poultry and seafood packaged with carbon
			 monoxide regardless of the age of the meat, poultry, or seafood, its microbial
			 count, or whether it has been exposed to temperature abuse, and the browning
			 consumers have come to associate with meat, poultry or seafood that may not be
			 fit to consume will not occur.
			(7)Congressional
			 investigators recently reported that at the port of San Francisco, California,
			 a significant proportion of the seafood products offered for import have been
			 treated with carbon monoxide to affect the color so as to give the appearance
			 of freshness, yet twenty percent of the carbon monoxide-treated seafood has
			 been refused entry as decomposed.
			(8)It is well
			 documented in the published literature that ideal temperature control is not
			 consistently maintained in the course of distribution, storage, and retail and
			 consumer handling of fresh meat, poultry, and seafood products, and that
			 serious microbial stability problems exist because of the frequency of
			 temperature abuse.
			(9)The use of carbon
			 monoxide under conditions affecting the color of meat, poultry, and seafood
			 products is not currently required to be labeled with adequate information and
			 warnings such that consumers have no way of knowing that they cannot rely on
			 color to judge the freshness and safety of meat, poultry, and seafood products
			 packaged with carbon monoxide.
			(10)Date labeling is
			 not adequate to overcome the loss to consumers of color as a key freshness and
			 safety indicator, and such date labeling becomes irrelevant once meat, poultry,
			 or seafood has been subjected to temperature abuse or frozen and subsequently
			 defrosted.
			(11)The amendments
			 made by this Act are necessary to prevent consumer deception and serious risks
			 to the public health from foodborne illness that may occur if consumers
			 purchase and consume meat, poultry, or seafood products that have become
			 spoiled or otherwise unfit for consumption, where consumers were led to think
			 the meat, poultry, or seafood was fresh and safe based upon its color. The
			 amendments will benefit in particular the elderly and other vulnerable
			 subpopulations whose sense of smell may be compromised and who cannot rely on
			 odor as an indicator of spoilage, and others who may be particularly
			 susceptible to illness from consumption of meat, poultry, or seafood products
			 that have spoiled.
			3.Labeling
			 requirements for meat, poultry products, and seafood that contain carbon
			 monoxide
			(a)In
			 generalSubsection (t) of
			 section 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321(t)) is
			 amended by adding at the end the following new paragraph:
				
					(4)In the case of food that is meat within the
				meaning of the Federal Meat Inspection Act, a poultry product within the
				meaning of the Poultry Products Inspection Act, or seafood (including all fresh
				or saltwater finfish, molluscan shellfish, crustaceans, and other forms of
				aquatic animal life) intended for human consumption as food within the meaning
				of section 201(f) of this Act (referred to collectively in this subsection as
				seafood), the term color additive shall include
				carbon monoxide under conditions of use that may impart, maintain, preserve,
				stabilize, fix, or otherwise affect the color of fresh meat, poultry products,
				or seafood, unless the label of such food bears, prominently and conspicuously
				in such place and in such manner as to render it likely to be read and
				understood by the ordinary person, the following statement to prevent consumer
				deception and serious risks to the public health: SAFETY NOTICE: Carbon
				monoxide has been used to preserve the color of this product. Do not rely on
				color or the use or freeze by date alone to judge the freshness
				or safety of the product. Discard any product with an unpleasant odor, slime,
				or a bulging
				package.
					.
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to food labeled on or after the date that is 30 days
			 after the date of the enactment of this Act.
			4.Discretionary
			 authorityIf, not earlier than
			 five years after the effective date of section 3 of this Act, the Secretary of
			 Health and Human Services finds, based on competent and reliable scientific
			 evidence, that the statement prescribed in section 201(t)(4) of the Federal
			 Food, Drug, and Cosmetic Act is no longer required to prevent consumer
			 deception and other harms, then the Secretary is authorized to issue
			 regulations establishing alternative labeling requirements that are shown to be
			 adequate and effective in preventing consumer deception and other harms related
			 to the conditions of use of carbon monoxide, including with respect to
			 preventing any consumer deception or other harm that may result from the actual
			 conditions of carbon monoxide use and its potential to impart a persistent
			 color to meat, poultry products, or seafood described in such section through a
			 reaction with natural pigment.
		
